Citation Nr: 1144345	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for a deviated septum with respiratory difficulties.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1997 to September 2002.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which, in pertinent part, denied the Veteran's claim for an increased rating for a deviated septum with respiratory difficulties.

Jurisdiction over this matter was transferred to the Detroit, Michigan RO immediately after the issuance of the April 2008 rating decision.

Subsequent to the issuance of the December 2009 statement of the case (SOC), the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 


FINDING OF FACT

The Veteran's deviated septum manifested by subjective complaints of nasal congestion with a left nasal obstruction of 80 percent, at worst, and a right nasal obstruction of 20 percent, at worst; the evidence is negative for a nasal obstruction of 50 percent in both sides or a complete obstruction on one side, incapacitating episodes requiring antibiotic treatment or active sinusitis.


CONCLUSION OF LAW

The criteria for a noncompensable rating for a deviated septum with respiratory difficulties are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.     §§ 3.102, 4.1-4.10, 4.31, 4.97, 6502, 6513 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in an October 2007 letter with regards to the claim for an increased rating for his service connected deviated septum with respiratory difficulties.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The October 2007 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms have worsened based upon the author's knowledge and personal observations.  It also notified the Veteran that he may submit statements from his employers.

A September 2009 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the September 2009 letter was cured by the readjudication of the claim in the December 2009 SOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination report.  

The Veteran has not alleged that his service connected deviated septum with respiratory difficulties has worsened since his last VA examination.  Moreover, VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although the Veteran's representative argued in its May 2011 Informal Hearing Presentation that a remand was necessary to obtain the Veteran's updated VA treatment records as they "might" provide evidence in support of his claim, such a remand is unnecessary.  The Veteran's representative did not argue these records would provide actual additional evidence relevant to the instant claim and the February 2010 VA otolaryngology consultation, the most recent of record, indicated that the Veteran was to return to the clinic once he had made a decision regarding suggested surgery; there is no indication that the Veteran received ongoing treatment for his deviated septum.  A remand for these records would amount to no more than a fishing expedition, causing unreasonable delay and the expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claim.


Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

A 10 percent rating is assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, 6502.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under the diagnostic code for chronic maxillary sinusitis, a 10 percent rating is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) of antibiotic treatment or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) of antibiotic treatment or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, 6513.

A Note to the General Rating Formula under 38 C.F.R. § 4.97 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Deviated Septum Claim

The Veteran contends that the severity of his deviated septum warrants a compensable rating.

A November 2007 VA examination reflected the Veteran's reports of difficulty breathing through his nose during the night and snoring on a regular basis.  He occasionally had phlegm in the throat and intermittent sore throats in the morning.  A history of chronic sinus pain, sinus infections and treatment with medications were denied.  Physical examination revealed a slight deviation of the nose to the left at the tip of the nose and a one to two mm depression at the distal end of the nasal bone at the junction of the nasal bone and the cartilage on palpation.  There was no gross septal deviation.  Maxillary sinuses and frontal sinuses were nontender.  An accompanying nasal bone X-ray found the paranasal sinuses to be normal.  Following this examination and a review of the Veteran's claims file, a diagnosis of a history of a facial injury during service, with the examiner not able to come to a conclusion about the nasal septum without a computed tomography (CT) scan.

An April 2009 treatment summary from D. E., the Veteran's treating nurse practitioner, noted that the Veteran had consistently dealt with chronic allergic rhinitis and had a grade 1 saddle nose deformity.

An October 2009 VA examination reflected the Veteran's complaints of nasal congestion in cold temperatures as well as constant breathing difficulties.  Physical examination found a left nasal obstruction of 10 percent and a right nasal obstruction of 20 percent.  There were no nasal polyps or permanent hypertrophy of the turbinate from bacterial rhinitis present.  There was minimal serous discharge in the right nostril and minimal hypertrophy of the inferior turbinate.  Maxillary and/or frontal sinuses were not tender bilaterally.  A nose and paranasal sinus CT scan was ordered but not taken by the Veteran.  Following this examination and a review of the Veteran's claims file, a diagnosis of a nasal septum deviation with minimal intermittent nasal congestion was made.

In a December 2009 VA examination, the Veteran denied a history of sinusitis or current symptoms of rhinitis or sinusitis.  Physical examination was negative for evidence of sinus disease or a soft palate abnormality.  A 10 percent left nasal obstruction and a 20 percent right nasal obstruction were noted.  There were no nasal polyps or permanent hypertrophy of turbinate from bacterial rhinitis present.  An accompanying maxillofacial CT scan found minimal mucosal thickening in the ethmoids and bilateral maxillary sinuses, likely secondary to chronic sinusitis, without acute sinusitis.  Following this examination and a review of the Veteran's claims file, a diagnosis of mild right nasal septal deviation with intermittent nasal congestion was made.  No history of allergic rhinitis was noted.

A February 2010 VA otolaryngology consultation reflected the Veteran's complaints of intermittent bilateral nasal congestion and a blockage that alternated between sides.  Physical examination found a left septal deviation with 80 percent obstruction and a right caudal inferior septal spur.  The turbs and mucosa were normal.  No active prescriptions for medications were listed.  An assessment of bilateral septal deviation with a nasal obstruction which was partially helped with medication was made.  Surgical correction of the septal deviation was discussed.

The Veteran's deviated septum with respiratory difficulties manifested by a left nasal obstruction of 80 percent, at worst, in February 2010 and a right nasal obstruction of 20 percent, at worst in December 2009.   Although a December 2009 CT scan found physical findings consistent with chronic sinusitis, active sinusitis was not shown in the clinical evidence and the Veteran has repeatedly denied sinusitis.  Incapacitating episodes of sinusitis or the use of antibiotic treatment was not shown in the clinical evidence and the Veteran has not alleged such episodes.  The Veteran also repeatedly denied a history of sinusitis or the use of medications in the clinical evidence.  For the reasons discussed above, a compensable rating is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6502, 6513.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's deviated septum manifested by subjective complaints of nasal congestion with a left nasal obstruction of 80 percent, at worst, and a right nasal obstruction of 20 percent, at worst.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  In addition, the Veteran has not reported, and the record does not establish, marked interference with employment as he reported losing zero days of work during the past year in both the October 2009 and December 2009 VA examinations.  Hence, referral for consideration of an extra-schedular rating is not warranted.

The Veteran was employed and maintained full-time employment as an insurance file examiner during the course of this appeal.  Consideration of TDIU, under 38 C.F.R. § 4.16(b) is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to a compensable rating for a deviated septum with respiratory difficulties is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


